Title: To Thomas Jefferson from Louis Hue Girardin, 1 April 1821
From: Girardin, Louis Hue
To: Jefferson, Thomas


            Dear and Respected Sir,
            Baltimore,
              Apl 1rst 21.
          I have postponed returning my thanks to You for your friendly recommendation in my favour to the Trustees of the Balte College, until I saw what aspect the Institution would assume under my management.—Surely, it was prostrate in every point of view, when I arrived here. The genius of mischief was hovering in triumph above its ruins, owing to a previous want of energy, system, harmony, and liberality in the Parties concerned. Much prejudice existed even against the revival of the Institution which, I am told, a Judge, one of our Trustees, had denounced from the bench as a public nuisance, meaning the reckless, licentious acts of insubordination committed by its students, and, in some degree, too, influenced by party-spirit, I am assured.—I confess that so deplorable a state of things greatly discouraged me at first. The Trustees, however, manifested towards me great politeness and respect—So soon as the uncommon severity of the winter would permit, they repaired the building—Where I have now spacious and neat appartments, commanding, on all sides, a most delightful prospect, and, which is still better, situated in the most salubrious part of the City. The College was re-opened Janry 15th, and we have nearly 40 students (not including about as many, who attend, at the College Dr. Watkins Lects on modern Literature.) We expect 6 or 8 more to morrow, as it is the commencement of a quarter. In short, seeing all previous disadvantages, I think we are doing very well. Further, professorships of a higher character are in progress, while our modest academical basis is daily enlarged. I trust that, within one year or two, the Balte College will have just claims to a respectable station among the eminent institutions of the Country. I can, as far as I am concerned, solemnly assert that all the machinations heretofore employed to put to flight activity, zeal, modest knowledge, and unassuming usefulness, shall meet with sufficient energy and steadiness, to frustrate and deride their effect.We contemplate a library. Were I not afraid of giving You too much trouble, I would request the notice of the Editiones optimæ now in your possession, which You were so good as to mention, when I was last at Monticello.—Chance offers here now and then an opportunity of procuring italian books &c- for almost nothing. I lately bought for 25cts a very good editn of the Decameronedi Boccaccio, which, after being bound, is truly valuable. Mr Guegan is going to Richmond. He is uncommonly dear.—There are many private Libraries in the City, extremely well chosen, if not considerable. Their owners, so far as my acquaintance yet extends, are liberal and disposed to accomodate me. This circumstance, and the abundant means of female education which I have found here for my daughters, renders my situation far more eligible than it was in Augusta, and I hope to make here a permanent residence.I believe that all the papers relative to the University of Virginia, I mean those of a public nature, have been collected together into a small Octavo. If this my impression is correct, allow me to request one copy. I am often questioned on those subjects, and really find myself at a loss on several points.The subject of the Court of Death by Peale, is drawn from the Poem of death of Bishop Porteus. I have not yet discovered in any roman historian &c- a mention of the daughters of Brutus. Erit ut poësis pictura, may be conversely said. Painters, as well as poets, may indulge in fanciful creations, for the sake of effect.  Not having yet met with an edition of Cicero accompanied with an index vocabulorum et nominum, my wading through the orations in search of those daughters of Brutus has proved fruitless.—I have, indeed, seen in one No of the Portfolio an engraving from the painting by David, which has furnished those two heads, but the concomitant notice says nothing of the Young Ladies.—Nay, I have, through Dr. Watkins, proposed the question “who were the Daughters of Brutus, represented in David’s famous picture? to the Delphian club, and the Oracle has not yet been able to give a response.—Mrs Randolph and Miss Helen Randolph have, probably, ere this time, been more successful in ascertaining the point under doubt.Hoping, Dear and respected Sir, that You continue in the full enjoyment of that good health which You possessed, when I had the pleasure to see you last, I salute you with sentiments of deepest esteem and warmest attachment and gratitude.
            L. H. Girardin